Title: To Thomas Jefferson from Albert Gallatin, 12 September 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York 12th Septer. 1805
                  
                  I enclose a letter from Mr. Brackenridge, by which it appears that Robert Grayson is yet in Kentucky & would accept the office of commissr. in either of the lower districts.
                  You will also receive herewith a respectable application for the removal of Mr Pope collector of New Bedford. In his official conduct there is nothing remarkable; he is not always very correct in his accounts, not so deficient as to justify on that account a removal; but any body would do as well as he. 
                  With great respect & sincere attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     I intend leaving this city for Washington on the 23d instt.
                  
               